944 So.2d 1087 (2006)
Marlon LAWSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-3025.
District Court of Appeal of Florida, Second District.
November 15, 2006.
VILLANTI, Judge.
Marlon Lawson appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the postconviction court's order without prejudice to Lawson's right to file a timely, facially sufficient motion pursuant to Florida Rule of Criminal Procedure 3.850. See Nedd v. State, 855 So.2d 664 (Fla. 2d DCA 2003).
Affirmed.
WALLACE and LaROSE, JJ., concur.